DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-19 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a tactile sensor having a sensor element having a high-sensitivity cured conductive composition comprising a room-temperature cured silicone elastomeric matrix and micron or sub-micron silver particles dispersed in the silicone elastomeric matrix, wherein the silver particles exhibit a predetermined percolation threshold concentration with respect to the composition and the silver particles are present in a total concentration that is within +/- 2% of the percolation threshold concentration, wherein the high-sensitivity cured conductive composition exhibits a pressure-dependent conductance sensitivity of at least 10,000% at 250kPa.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method having the step of forming a tactile sensor having a sensor element having a high-sensitivity cured conductive composition comprising a room-temperature cured silicone elastomeric matrix and micron or sub-micron silver particles dispersed in the silicone elastomeric matrix, wherein the silver particles exhibit a predetermined percolation threshold concentration with respect to the composition and the silver particles are present in a total concentration that is within +/- 2% of the percolation threshold concentration, wherein the high-sensitivity cured conductive composition exhibits a pressure-dependent conductance sensitivity of at least 10,000% at 250kPa.
The CN 104854176 invention discloses a room-curable elastomeric composition having a elastomeric matrix and micron or sub-micron silver particles dispersed therein to just less than the percolation threshold amount of the composition.  However, the invention fails to disclose that the concentration of the silver particles is within +/- 2% of the percolation threshold concentration and that the composition maintains a conductance sensitivity of at least 10,000% at 250 kPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 29, 2022